Order of Appellate Division affirmed. This is an action of contract or tort to recover from the defendant, a common car-
rier, for damage to an “azimuth antenna” delivered to it in Philadelphia, Pennsylvania, in good condition and delivered by the defendant to the plaintiff in Boston in a damaged condition. The trial judge made a finding for the defendant. The Appellate Division set aside the finding and ordered a finding for the plaintiff in the sum of $1,150. The antenna was shipped across State lines and the rights and liabilities of the parties are therefore governed by Federal law. 49 U. S. C. § 20 (11) (1958). 49 U. S. G. § 319 (1958). We agree with the Appellate Division in concluding that the trial judge was in error in denying certain of the plaintiff’s requests for rulings. The Appellate Division was also correct in *785determining that the plaintiff “made out a prima facie ease” and that the defendant did not sustain the burden of showing that the damage resulted from a cause for which it was not legally responsible. Bonfiglio v. New York, N. H. & H. R.R. 292 Mass. 287, 289. Yeckes-Eichenbaum, Inc. v. Texas Mexican Ry. 263 F. 2d 791, 794 (5th Cir.), cert. den. sub nom. Texas Mexican Ry. v. Yeckes-Eichenbaum, Inc. 361 U. S. 827.
Edward O. Proctor, Jr., for the defendant.
Charles C. Cabot, Jr., for the plaintiff.